Exhibit 16.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado 80014 Telephone (303)306-1967 Fax (303)306-1944 April 16, 2014 U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549-7561 Re: PhotoAmigo, Inc. SEC File No. 000- 54439 On November 30, 2013 my appointment as auditor for Photoamigo, Inc. ceased. I have read Photoamigo, Inc.’s statements included under Item 4.01 of its Form 8-K/A dated November 30, 2013 and agree with such statements, insofar as they apply to me. Very truly yours, /s/ Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
